[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1157

      DENNIS J. SOLOMON, INDIVIDUAL, DENNIS J. SOLOMON,
       STOCKHOLDER, DENNIS J. SOLOMON, D/B/A VOLUMETRIC
              IMAGING, VOLUMETRIC IMAGING, INC.,

                   Plaintiffs, Appellants,

                              v.

          RAYTHEON COMPANY, TEXAS INSTRUMENTS, INC.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O’Toole, Jr., U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.




     Dennis J. Solomon on brief pro se.
     James F. Kavanaugh, Jr. and Conn, Kavanaugh, Rosenthal,
Peisch & Ford on brief for appellees.
            Per Curiam.       Upon careful review of the briefs and

the record, we conclude that the district court did not

abuse its discretion in denying the appellant's motion for

reconsideration and motion to amend his complaint to comply

with Fed. R. Civ. P. 23.1.                Insofar as the motion for

reconsideration sought relief under Fed. R. Civ. P. 59(e),

denial was required because the motion was untimely.                   See

Vargas v. Gonzalez, 926 F.2d 916, 917 (1st Cir. 1992).                 The

motion for reconsideration stated no grounds for relief

cognizable under Fed. R. Civ. P. 60(b).              See Feinstein v.

Moses, 951 F.2d 16, 19 n. 3 (1st Cir. 1991)(motions which

seek to set aside judgment as legally erroneous are properly

treated under Rule 59(e)).              Absent a reopened judgment,

denial of leave to amend was wholly proper.                  See, e.g.,

Mirpuri v. Act Mfg., Inc., 212 F.3d 624, 628 (1st Cir.

2000)("'[A] district court cannot allow an amended pleading

where   a   final   judgment      has    been   rendered    unless    that

judgment    is    first   set     aside    or   vacated    pursuant     to

Fed.R.Civ.P. 59 or 60.'")(citation omitted).               The remaining

contentions      that   the   appellant    argues   either    have    been

waived or are frivolous.

            Affirmed.     See Loc. Rule 27(c).


                                   -2-